GREENBERG, J.,
This matter involves a petition for appointment of an arbitrator for one party to a contract who allegedly did not appoint an arbitrator in accordance with the pertinent provisions of the contract relating to disputes.
Respondent opposes the petition on the sole ground that it was served upon counsel and not the party in violation of the appropriate rules of civil procedure, reserving the right to contest the merits of the petition. While this, in itself, is not proper, since all matters in opposition to the petition should be raised at one time, because of the circumstances here, we will permit respondent to raise any and all *251further matters in opposition to the petition within 20 days of the date of this order.
We believe that under all the circumstances of this case, service upon counsel accomplishes all thatis necessary in the way of notice, opportunity to plead, etc.
To now compel petitioner to serve respondent when it is obvious that counsel has been involved during the course of the dispute, would indeed be an improper favoring of form over substance and would accomplish nothing except to further delay this matter.
Accordingly, we enter the following
ORDER
And now, February 19, 1976, respondent’s objection as to service is overruled, with leave to respondent to file an answer to the petition within 20 days of the date of this order.